Citation Nr: 0328629	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
left knee injury.  

2.	Entitlement to service connection for a low back 
disability.  

3.	Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for bursitis of the 
right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to July 
1992.  He also served in the Air Force Reserve from1992 to 
May 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran is claiming service connection for low back and 
left knee disabilities, migraine headaches, and a right 
shoulder disorder.  The record shows that the veteran was 
seen during service for left knee and right shoulder 
complaints.  He had right shoulder spasm following a motor 
vehicle accident in 1988 and had complaints of headaches 
following this accident and again in 1991.  The separation 
examination from active duty is not on file.  The Board 
believes that additional development is warranted to include 
specialized VA examinations. 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Accordingly, the claim is being remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for the veteran's separation 
examination form his period of active 
duty.

3.  The RO should arrange for the veteran 
to undergo examination by an orthopedist 
to determine the nature, severity, and 
etiology of any disabilities involving 
right shoulder, low back and left knee.  
The claims folder should be made 
available to the examiner for review in 
connection with this examination.  All 
necessary tests and studies, including X- 
rays, deemed necessary should be 
performed.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any disability of the right 
shoulder, low back, and left knee 
diagnosed is related to the veteran's 
period of active duty.  A complete 
rationale for all conclusions reached 
should be include in the report.  

4.  A VA examination should be conducted 
by a neurologist to determine the nature, 
severity, and etiology of the reported 
migraine headaches.  The claims folder 
should be made available to the examiner 
for review in connection with this 
examination.  All necessary tests and 
studies deemed necessary should be 
performed.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that the headaches, if diagnosed, are 
related to the veteran's period of active 
duty.  A complete rationale for all 
conclusions reached should be include in 
the report.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




